Citation Nr: 1419557	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an initial compensable disability rating for a left ear hearing loss disability prior to April 18, 2013, and a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1966.  

This matter arises before the Board of Veterans' Appeals (Board) from a rating actions from the agency of original jurisdiction (AOJ).  Jurisdiction currently resides with the Regional Office (RO) in Los Angeles, California.

In a July 2013 decision, the RO increased the rating for a left ear hearing loss disability from noncompensable to 10 percent disabling, effective April 18, 2013.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the claims file consists of additional evidence not considered by the July 2013 statement of the case.  In April 2014, the Veteran, through his representative, waived initial RO review of the new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2013).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  The VBMS file contains duplicative records.


FINDINGS OF FACT

1.  The Veteran had noncompensable hearing loss in the left ear prior to April 18, 2013.  Hearing loss in the right ear is not service connected.

2.  Beginning April 18, 2013, the Veteran exhibited an exceptional pattern of hearing loss in the left ear, and at worst, with consideration of the exceptional pattern of hearing loss, the Veteran has level X hearing loss in the left ear.

3.  Throughout the appeal period, the Veteran's right ear has maintained a level I hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left ear hearing loss disability prior to April 18, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100 (2013).

2.  Beginning April 18, 2013, the criteria for a disability evaluation higher than 10 percent for a left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran's appeal concerns the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations.  The Veteran was afforded pertinent VA examinations in October 2005, April 2013 and July 2013.  The examiners provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim because it fully describes the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In a March 2014 Brief, the Veteran, through his representative, alleged his service-connected left ear hearing loss disability "is more severe than his rating suggests."  The Board notes that the Veteran has not explicitly stated his disability has worsened since his last examination, thus a new examination is not warranted.  C.f. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, recent exams have been accomplished.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Schedule

The Veteran's left ear hearing loss is evaluated under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz (Hz).  The Rating Schedule establishes 11 auditory acuity levels designated from level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluation for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  Furthermore, pursuant to 38 C.F.R. § 3.383(a)(3), where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Left Ear Hearing Loss Evaluation 

As previously noted, the Veteran's service-connected left ear hearing loss disability is initially rated as noncompensable prior to April 18, 2013, and as 10 percent disabling thereafter.  He contends he is entitled to a higher disability evaluation.

VA treatment records since November 2001 indicate the Veteran has had on-going treatment for a left ear hearing loss.  An August 2004 treatment note confirmed his hearing levels had remained unchanged since November 2001; however, no audiometric data for this period is of record.  

In October 2005, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
Average
Right 
20
15
15
15
16.25
Left 
65
55
45
50
53.75

The Maryland CNC speech discrimination test score was 100 percent in the right ear and 90 percent in the left ear.  He denied significant communication difficulty due to monaural hearing loss.

The next recorded audiometric data is from an April 18, 2013 VA audiology examination.  At this time, puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
Average
Right 
30
25
25
30
35
Left 
100
100
95
100
100

The Maryland CNC speech discrimination test score was 94 percent in the right ear and 76 percent in the left ear.  The Veteran reported difficulty localizing sound and loss of balance due to his hearing loss.  Based on this statement, the examiner noted that his hearing loss impacted ordinary conditions of daily life, including the ability to work.

Another audiology examination was conducted in July 2013, and the audiometric data was unchanged.

The Board finds the audiometric testing to be highly probative because they were conducted by trained medical professionals.

After reviewing the evidence of record, a compensable disability evaluation is not warranted for the Veteran's left ear hearing loss prior to April 18, 2013.  The only audiometric data available for rating purposes during this period is the October 2005 VA examination.  When the audiometric data from October 2005 are applied to Table VI, the Veteran has level II hearing loss in the left ear.  Because his right ear is not service-connected and there is no evidence of a hearing loss for VA purposes, it is assigned a level I hearing loss as well.  See 38 U.S.C.A. § 4.85(f).  When level II hearing loss in the left ear is combined with level I hearing loss in the right ear and applied to Table VII for a percentage evaluation, the Veteran's hearing loss is still evaluated as noncompensable.  38 C.F.R. § 4.85.

Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

At the April 18, 2013 VA examination, the Veteran's left ear puretone threshold exhibited exceptional patterns of hearing impairment.  Therefore, Board will determine the Roman numeral designation for hearing impairment of the left ear from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  In comparing Table VI and Table VIa, Table VIa results in a higher numeral, thus the Veteran has a level X hearing loss in the left ear.  38 C.F.R. § 4.86(a).  

As for his non-service connected right ear, there is now evidence of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Since there is nothing to suggest the Veteran's right ear hearing loss disability is due to willful misconduct, the Board will evaluate his hearing loss disability as if both ears are service-connected.  See 38 C.F.R. § 3.383.  Under Table VI, the Veteran's right ear still exhibits no more than level I hearing loss.

When level X hearing loss in the left ear is combined with level I hearing loss in the right ear and applied to Table VII for a percentage evaluation, the Veteran's hearing loss is evaluated as 10 percent disabling.  38 C.F.R. § 4.85.

The Board also considered the Veteran's lay contentions pertaining to his hearing difficulties.  While he is competent to report on his observable symptoms, an objective examination is more probative in determining the actual degree of his hearing impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his left ear hearing loss disability.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a compensable rating for the Veteran's service-connected left ear hearing loss disability prior to April 18, 2013 and an evaluation higher than 10 percent thereafter.  As a preponderance of the evidence is against the assignment of an increased evaluation, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  38 C.F.R. § § 4.3, 4.7.

Extraschedular and TDIU Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected left ear hearing loss disability, which is primarily productive of difficulty localizing sound.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's current left ear hearing loss, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

Entitlement to an initial compensable disability rating for a left ear hearing loss disability prior to April 18, 2013, is denied.

Entitlement to a disability rating in excess of 10 percent for a left ear hearing loss disability beginning April 18, 2013, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


